DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “energy supply unit” and “disinfection device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 6, the use of a semicolon instead of a comma before the phrase “if the light sensor” in line 4 and before the phrase “if the image recognition device” in line 14 makes it unclear if the phrases are conditional upon the presence of their respective type of sensor.  For the purpose of examination, the semicolon preceding each of the above phrases is viewed to be a comma such that the phrases are viewed to be conditional.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Van Zijl (US 2011/0150698).
In regard to claims 1-3 and 16, Van Zijl discloses an energy supply equipment for supplying energy to an equipment to be powered, comprising: a main body in form of a refueling machine (gas pump terminal 2) comprising a setting portion (cavity 6 and support 12); an energy supply unit in the form of a fuel gun (gas pump handle 10 and nozzle 8) which is put on the setting portion of the main body and is operable to be detached from the setting portion, wherein after the energy supply unit is detached from the setting portion, the energy supply unit can be connected to and supply energy to an equipment to be powered; and a disinfection device in the form of a disinfectant spraying device (spray nozzles 30) provided on or near the setting portion, wherein when the energy supply unit is put on the setting portion, the disinfection device is activated to disinfect the energy supply unit on the setting portion by spraying disinfectant.  See paragraphs [0033] and [0047] and Figures 1-2.
In regard to claim 4, Van Zijl discloses wherein the energy supply unit (gas pump handle 10 and nozzle 8) has a holding portion (gas pump handle 10) to be held by a user's hand so that the energy supply unit can be separated from the setting portion, and furthermore, the energy supply unit can be connected to the equipment to be powered for supply energy to the equipment to be powered via nozzle 8.  See Figure 1 and paragraph [0033].
In regard to claims 5-6 and 8, Van Zijl further discloses a first sensing component (either the sensor discussed in [0035] or sensor 28) provided on or near the setting portion for sensing whether the energy supply unit is put on the setting portion of the main body, wherein the disinfection device is electrically connected to the first sensing component as discussed in paragraphs [0040] and [0049]; when the first sensing component senses that the energy supply unit is put on the setting portion, the disinfection device is activated to disinfect the energy supply unit, which necessarily includes the holding portion, on the setting portion.  Van Zijl discloses that the sensor can be a light sensor (light beam sensor), a contact sensor (pressure sensor or mechanical switch sensor), or a magnetic sensor (a magnetic field sensor) which necessarily functions in the described manner of claim 6.
In regard to claim 7, the limitation of the claim is made conditional on the presence of an image recognition device, and as Van Zijl does not disclose an image recognition device, the limitation of the claim is anticipated by the disclosure of Van Zijl.
In regard to claim 9, Van Zijl discloses wherein the main body comprises a cover (cover assembly 18 comprising a cover 32) which is controllable to cover the setting portion or be lifted relative to the setting portion; when the cover is lifted relative to the setting portion, the energy supply unit is controllable to be connected to or detached from the setting portion.  See Figures 5-7, 9 and 21-26. 
In regard to claim 10, Van Zijl discloses wherein the first sensing component (sensor 28 is taught be located “on the cover 32” in [0044]) and the disinfection device (spray nozzles 30) are set on an inner surface of the cover; the inner surface faces the setting portion.  See Figure 2.
In regard to claim 11, Van Zijl discloses wherein the cover comprises a partition (it is viewed that the sensor would necessarily include structure for protecting the sensor from the disinfectant which would be analogous to the recited “partition”) which divides the inner surface of the cover into a first area (the area inside the necessarily sensor housing) and a second area (the remaining area within the cover 32); the first sensing component is set on the first area, and the disinfection device is set on the second area; when the energy supply unit is put on the setting portion, the holding portion of the energy supply unit is covered by the second area of the cover.  See Figure 2.
In regard to claims 12-13, Van Zijl discloses that the controller 36 can perform a timing delay for allowing the sanitizer to dry or evaporate.  See [0073].  Thus, the device of Van Zijl includes a timing device (controller 36) which is provided on the main body and is electrically connected to the disinfection device.  Van Zijl discloses that the controller carries out an automatic disinfection cycle and functions to activate the disinfection device.  The controller 36 is also disclosed to be connected to a display device (user interface 5 having a display panel 4) of the main body.  Thus, the device is Van Zijl is capable of operating in the claimed manner as Van Zijl discloses the claimed structures.  See paragraphs [0034], [0049], [0063] and [0073]. The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)).
In regard to claim 14, Van Zijl discloses wherein the timing device (controller 36) is electrically connected to a transmission device (“wireless mediums”; see [0050]) which is necessarily capable of functioning in a manner in which the automatic disinfection process of the energy supply unit is uploaded and stored in a cloud system, wherein the automatic disinfection process is recorded by the timing device (controller 36 has memory 37 which stores settings or parameters; see [0050]).  Further, the controller 36 is capable of functioning in a manner in which at least one mobile communication device is connected to the controller via wireless medium such that users can instantly look up the automatic disinfection process of the energy supply unit through an application software in the at least one mobile communication device as “wireless mediums” would allow for such manner of use.  The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987).
In regard to claim 15, Van Zijl further discloses a second sensing component (sensor 37) provided on the main body, wherein the second sensing component is provided for sensing whether a user is close to the main body or would like to take the energy supply unit (“presence, proximity, or motion”; see [0077]); when the disinfection device disinfects the energy supply unit, and the second sensing component senses that a user is close to the main body or would like to take the energy supply unit, the disinfection device stops disinfecting the energy supply unit (a signal from sensor 37 makes the controller 36 open the cover 32, which is viewed to be tantamount to stopping the disinfection device).  See [0077] and Figure 16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kennedy et al. (US 2018/0339075) and Dean (US 2021/0322612).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774